HOFFMAN, Presiding Judge,
dissenting.
I dissent. The instant case is not distinguishable from Doughty v. State (1984), Ind., 470 N.E.2d 69. Like the instant record, the Doughty record contained no oral or written statement that the appellant personally waived his right to a jury trial. Rather, it contained the following docket entry:
"State of Indiana, by Arnold H. Dueml}-img, Prosecuting Attorney, and the defendant Robert Doughty, in person and by counsel Norbert Wyss, and the said defendant now waives arraignment and pleads Not Guilty to offense of Robbery-Class A felony, as charged in the informartion [sic], and waives right to trial by Jury." j
Id. at 70. (Emphasis supplied). This docket entry is almost identical to the order book entry in the instant case:
"Cause coming on for further proceedings. Sheriff now produces the defendant in open court. Present counsel for the defendant; Charles Wicks, Deputy Prosecuting Attorney. Both the prosecutor and the defendant in person now informs [sic] the Court they desire to waive trial by jury previously scheduled and to submit this cause to the Court as a bench trial. Motion is accordingly granted...." r
(Emphasis supplied). The Doughty court held that such an entry does not record a communication engaged in personally by the defendant; therefore, in accordance with Doughty, I would reverse and remand for a new trial.